DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Saito (US 2017/0059833 A1).
Re claim 1, Saito teaches a reverse Galileo type finder (see abstract line 1) comprising, in order from an object side to an eye point side: an objective lens group having a negative refractive power (see numeral 2); and an eyepiece lens group having a positive refractive power (see numeral 3), wherein a lens distance between the objective lens group and the eyepiece lens group is longest among lens distances at an air conversion length in an observation optical system from the objective lens group to the eyepiece lens group (see tables 1, 3, 5, 7, 9), the eyepiece lens group consists of, in order from the object side to the eye point side, a first lens having a negative refractive power (see numeral Lb1), a second lens having a positive refractive power (see numeral Lb2), and a third lens having a negative refractive power (see numeral Lb3), during diopter adjustment, the first lens and the third lens remain stationary with respect to an eye point, and the second lens moves along an optical axis (see paragraphs 0062, 0073, 0076, and 0080), and in a case where an angular magnification of the observation optical system in a state in which a diopter is −1 is M, a focal length of the third lens is f3, and a sum of a thickness of the objective lens group on the optical axis, a thickness of the eyepiece lens group on the optical axis, and an air conversion length on the optical axis from a most eye point-side lens surface of the objective lens group and a most object-side lens surface of the eyepiece lens group is AL, a conditional expression (1) is satisfied, 0.01<−(M/f3)×AL<0.16 ( see tables 1, 3, 5, 7, 9).
	Re claim 2, Saito teaches wherein, in a case where a focal length of the second lens is f2, a conditional expression (2) is satisfied, 1<AL/f2<2 (see tables 1, 3, 5, 7, 9).
	Re claim 3, Saito teaches wherein, in a case where a focal length of the eyepiece lens group is fP, a conditional expression (3) is satisfied, 0.15<−fP/f3<0.45 (see tables 1, 3, 5, 7, 9).
	Re claim 4, Saito teaches wherein, in a case where a refractive index of the third lens with respect to d line is NdLb3, a conditional expression (4) is satisfied, 1.48<NdLb3<1.66 (see tables 1, 3, 5, 7, 9).
	Re claim 5, Saito teaches wherein, in a case where a focal length of the objective lens group is fN, a conditional expression (5) is satisfied, 0.05<fN/f3<0.25 (see tables 1, 3, 5, 7, 9).
	Re claim 6, Saito teaches further comprising: another optical system that is different from the observation optical system outside an optical path of the observation optical system and comprises a display element (see numeral 7 and numeral 6); and an optical path combination member that combines an optical path of the other optical system and the optical path of the observation optical system and that is disposed between the objective lens group and the eyepiece lens group (see figure 1).
	Re claim 7, Saito teaches wherein, in a case where a focal length of the objective lens group is fN, and a distance on the optical axis from a most object-side surface of the objective lens group to a most object-side surface of the optical path combination member is BL, a conditional expression (6) is satisfied, −5.5<fN/BL<−1.5 (see tables 1, 3, 5, 7, 9).
	Re claim 8, Saito teaches wherein the other optical system comprises, as lenses, only three lenses consisting of two lenses having a positive refractive power and one lens having a negative refractive power (see Lc1, Lc2, Lc3).
	Re claim 9, Saito teaches wherein a conditional expression (1-1) is satisfied, 0.02<−(M/f3)×AL<0.15 (see tables 1, 3, 5, 7, 9).
	Re claim 10, Saito teaches wherein a conditional expression (2-1) is satisfied, 1.2<AL/f2<1.8 (see tables 1, 3, 5, 7, 9).
	Re claim 11, Saito teaches wherein a conditional expression (3-1) is satisfied, 0.2<−fP/f3<0.4 (see tables 1, 3, 5, 7, 9).
	Re claim 12, Saito teaches wherein a conditional expression (4-1) is satisfied, 1.5<NdLb3<1.64 (see tables 1, 3, 5, 7, 9).
	Re claim 13, Saito teaches wherein a conditional expression (5-1) is satisfied,
0.1<fN/f3<0.2 (see tables 1, 3, 5, 7, 9).
	Re claim 14, Saito teaches wherein a conditional expression (6-1) is satisfied, −5<fN/BL<−2 (see tables 1, 3, 5, 7, 9).
	Re claim 15, Saito teaches an imaging device comprising: the finder according to claim 1 (see abstract).

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	US 20120038991 A1		

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872